      Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 1 of 17 PageID #:1




                    IN THE UNITED STATES DISTRICT COURT
               NORTHERN DISTRICT OF ILLINOIS-EASTERN DIVISION

VIAHART LLC

             Plaintiff,

v.                                                     No. 20-cv-5651

SUZHOU EVERICH IMP. & EXP. CO.,
LTD., d/b/a EVERICH, a Chinese company,
and NORTON ZHANG,

             Defendants.


                                           COMPLAINT

       Plaintiff Viahart LLC (“Plaintiff”), by and through its undersigned counsel, hereby files

this Complaint against Defendants Suzhou Everich Imp. & Exp. Co., Ltd., d/b/a Everich

(“Everich”), a Chinese company, and Norton Zhang (“Mr. Zhang”), a Chinese citizen and the

owner of the “Everich” Amazon store. In support thereof, Plaintiff states as follows:

                             I.      JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Copyright Act, 17

U.S.C. § 101, et seq., 28 U.S.C. § 1338(a)-(b), and 28 U.S.C. § 1331. This Court has jurisdiction

over the claims in this action that arise under the laws of the State of Illinois pursuant to 28 U.S.C.

§ 1367(a) because the state law claims are so related to the federal claims that they form part of

the same case or controversy and derive from a common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

target business activities toward Illinois consumers through their operation of fully interactive,

commercial Internet store operating on Amazon.com, which offers for sale and sells infringing
      Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 2 of 17 PageID #:2




products to Illinois residents and publishes infringing text and photographs accessed by Illinois

residents. Specifically, both Defendants are involved in the production, listing for sale, sale, and/or

shipping of products to Illinois residents that use infringing copies of Plaintiff’s trade dress,

trademark, and copyrights. Both Defendants have committed and knowingly participated in the

commission of tortious acts in Illinois, causing Plaintiff substantial injury in the State of Illinois.

                                     II.      INTRODUCTION

        3.      This action has been filed by Plaintiff to combat online trademark infringement and

copyright infringement by an online store operated by at least one individual based in China, who

trades upon Plaintiff’s reputation and goodwill by selling and/or offering for sale unauthorized and

unlicensed products, including children toys, using infringing versions of Plaintiff’s trade dress

and trademark (“the Infringing Products”) by, inter alia, using copies of Plaintiff’s copyrighted

images and text (the “Infringing Material”). The Defendants created an Amazon store to appear

to be selling genuine Plaintiff products, while actually using the Infringing Material to sell the

Infringing Products to unknowing consumers.

        Plaintiff is forced to file this action to combat Defendants’ willful infringement of

Plaintiff’s registered copyrights and trademark, as well as to protect unknowing consumers from

purchasing Infringing Products over the Internet. Plaintiff has been and will continue to be

irreparably damaged through consumer confusion, dilution, and tarnishment of their valuable

trademarks as a result of Defendants’ actions and seek injunctive and monetary relief.

                                       III.    THE PARTIES

Plaintiff Viahart LLC

        4.      Plaintiff is the creator and distributor of the well-known family racquet game with

a catchy name: GOODMINTON® . Described as “the world’s easiest racquet game” that provides



                                                   2
      Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 3 of 17 PageID #:3




“fun for all ages,”1 Plaintiff originally developed, designed, and trademarked the popular gameset

that is today sold to customers through the U.S. and in multiple other countries, including Canada,

the U.K. the E.U., Japan, and South Korea. Plaintiff has, through much investment, effort, and

ingenuity, built the product into an international, million-dollar brand.




       5.       Over the last decade, Plaintiff’s GOODMINTON® gameset has become

enormously popular, driven, in part, by Plaintiff’s quality standards and innovative design. Among

the purchasing public, genuine GOODMINTON® is instantly recognizable so as to symbolize

high quality.

       6.       Plaintiff has generated over a million dollars in sales from its GOODMINTON®

product through online stores on the Wal-Mart®, Sears®, and eBay® platforms, as well as through

Plaintiff’s Amazon store and e-commerce website.

       7.       Plaintiff incorporates a variety of distinctive marks in the design of its various

products to signify to the purchaser that the products come from Plaintiff and are manufactured to

Plaintiff’s quality and safety standards; further, it is the exclusive owner of several federally-

registered trademarks for educational toys and games in Class 018, as well as retail stores services


1
  https://www.amazon.com/gp/customer-reviews/R10BSJMS633WWA?ref=pf_vv_at_pdctrvw_srp (last
accessed September 22, 2020), Exhibit 1. As explained in more detail below, Defendants have traded off
the goodwill of Plaintiff’s product and listings. See Exhibit 2.


                                                  3
      Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 4 of 17 PageID #:4




in Class 035 (“the Viahart Trademarks”). These registrations include:

                        Registration No.                           Marks

                            5407364                              VIAHART

                            5370197                           GOODMINTON

       8.      The Viahart Trademarks have been used exclusively and continuously by Plaintiff

for many years and have never been abandoned. The above U.S. registrations for the Viahart

Trademarks are valid, subsisting, and in full force and effect. True and correct copies of the United

States Registration Certificates for the Viahart Trademarks are attached hereto as Exhibit 3. The

registrations for the Viahart Trademarks constitute prima facie evidence of their validity and of

Plaintiff’s exclusive right to use the Viahart Trademarks pursuant to 15 U.S.C. § 1057(b).

       9.      Plaintiff also uses original and copyrighted original works of authorship to market

and sell its GOODMINTON® products online, including original photographs (Reg.

VA0002207783) and original text (Reg. TXu002201289 and Reg. TXu002201510) registered with

the U.S. Copyright Office. See Exhibit 4.

       10.     Plaintiff has expended substantial time, money, and other resources in developing,

advertising and quality testing products sold under the Viahart Trademarks. As a result, products

bearing the Viahart Trademarks are widely recognized and are associated by consumers and the

public as being quality products designed and manufactured by Plaintiff. As such, the goodwill

associated with Viahart Trademarks is of incalculable and inestimable value to Plaintiff.

The Defendants

       11.     Defendant SUZHOU EVERICH IMP. & EXP. CO., LTD. d/b/a/ Everich is a

company organized in and operating out of the People’s Republic of China. This company owns

and operates the EVERICH store on located on Amazon Marketplace.


                                                 4
         Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 5 of 17 PageID #:5




          12.   Defendant Norton Zhang is a citizen of the People’s Republic of China. He owns

and operates Defendant SUZHOU EVERICH IMP. & EXP. CO., LTD. and the “Everich” Amazon

store.

          13.   Everich lists for sale a racquet gameset that uses unauthorized copies of Plaintiff’s

copyrighted photographs, Plaintiff’s copyrighted text, Plaintiff’s trade dress, and in some

instances, Plaintiff’s GOODMINTON® mark.

          14.   Defendants conduct business throughout the United States, including within the

State of Illinois and this Judicial District, through the manufacturing of, online advertising and

selling of, and importation and distribution of the racquet toy set that use infringing trade dress

and copyrights. Defendant Norton Zhang personally participates in or directs all of Defendant

Suzhou Everich Imp. & Exp. Co., Ltd.’s infringing actions.

          15.   Defendants have targeted Illinois by selling or by knowingly and purposefully

advertising, offering for sale, and selling Infringing Products to Illinois consumers via an Amazon

store and possibly other online stores and websites.

                       IV.    DEFENDANTS’ UNLAWFUL CONDUCT

          16.   Defendants sell children’s racquet gamesets that copy the GOODMINTON®

gamesets in several intentional and unmistakable ways, including (1) using Plaintiff’s product

trade dress (i.e., using the same bright-color orange and light-color blue for the paddles, the same

white letters for the brand name on the top middle of the paddle, and the same color, shape, and

size of birdies), (2) using nearly identical copies of Plaintiff’s listing photographs, (3) copying

Plaintiff’s listing text verbatim, (4) using “GOODMINTON” keywords and metatags on its store

page, and (5) using Plaintiff’s exact same advertising slogans, such calling its game “the easiest

paddle game for kids in the world.” See Exhibit 2.



                                                  5
     Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 6 of 17 PageID #:6




Plaintiff’s Amazon Listing Photograph:               Defendants’ Infringing Listing Photograph:




Plaintiff’s Product Specs:                            Defendants’ Infringing Product Specs:
Paddle: 33.1 cm x 18.41 cm; 0.7 lbs                   Paddle: 33.1 cm x 18.41 cm; 0.7 lbs

Birdies: 11.98 cm (Fast); 13.97 cm (Slow)             Birdies: 11.98 cm (Fast); 13.97 cm (Slow)

                                      Plaintiff’s Description:




                             Defendants’ Infringing Description:




                                                 6
      Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 7 of 17 PageID #:7




       17.       Defendants facilitate sales by designing their product listings and descriptions on

Defendant Internet Stores so that they appear to unknowing consumers to be the source of or

otherwise authorized to sell GOODMINTON® gamesets; however, Plaintiff has not licensed or

authorized Defendants to use any of the Viahart Trademarks, and none of the Defendants are

authorized retailers of genuine GOODMINTON® gamesets.

       18.       Defendants also deceive unknowing consumers by using the Viahart Trademarks—

or confusing variations thereof—without authorization within the content, text, and/or meta tags

of their Internet stores in order to attract various search engines crawling the Internet looking for

Internet stores relevant to consumer searches for GOODMINTON® gamesets. Finally, Defendants

have explicitly held itself out as offering GOODMINTON products:




       19.       In fact, Defendants’ blatant and effective infringement caused the “EVERICH”

Amazon store to become the “Amazon Choice® for toy racquet gameset.

       20.       Upon information and belief, Defendants are connected to Plaintiff’s manufacture

in China and have received confidential product specs and designs; furthermore, on information

and belief, Defendants have manufactured numerous Infringing Products that it sells to other

individuals located in China, who then sell those Infringing Products to U.S. consumers through

online stores.

                                                  7
      Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 8 of 17 PageID #:8




       21.     Upon information and belief, Defendants own and hold no U.S.-based assets

besides the U.S.-based Amazon accounts; therefore, Defendants are highly likely transfer all of

the funds from their Amazon accounts to off-shore bank accounts outside of the jurisdiction of

U.S. Courts and thereafter ignore the lawsuit and deny Plaintiff all means of redress without

judicial intervention.

       22.     Defendants, without any authorization or license from Plaintiff, have knowingly

and willfully used and continue to use the Viahart Trademarks and Viahart Copyrights in

connection with the advertisement, distribution, offering for sale, and sale of the Infringing

Products into the United States and Illinois over the Internet. Defendants’ use of the Viahart

Trademarks and Viahart Copyrights in connection with the advertising, distribution, offering for

sale, and sale of Infringing Products, including the sale of the Infringing Products into the United

States, including Illinois, is likely to cause and has caused confusion, mistake, and deception by

and among consumers and is irreparably harming Plaintiff.

                                COUNT I
         TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       23.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 22.

       24.     The Viahart Trademarks are distinctive marks. Consumers have come to expect the

highest quality from Plaintiff’s products offered, sold or marketed under the Viahart Trademarks.

       25.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products using counterfeit

reproductions of the Viahart Trademarks without Plaintiff’s permission.

       26.     Plaintiff is the exclusive owners of the Viahart Trademarks. Plaintiff’s United

States Registrations for the Viahart Trademarks (Exhibits 3) are in full force and effect.


                                                 8
      Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 9 of 17 PageID #:9




Defendants have knowledge of Plaintiff’s rights in the Viahart Trademarks and are willfully

infringing and intentionally using counterfeits and infringing versions of the Viahart Trademarks.

Defendants’ willful, intentional and unauthorized use of the Viahart Trademarks is likely to cause

and is causing confusion, mistake, and deception as to the origin and quality of the Counterfeit

Products among the general public.

       27.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       28.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and to the Viahart Trademarks.

       29.     The injuries and damages sustained by Plaintiff has been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and

sale of Counterfeit Products.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

               (1) That Defendants, their affiliates, officers, agents, servants, employees,

               attorneys, confederates, and all persons acting for, with, by, through, under or in

               active concert with them be temporarily, preliminarily, and permanently enjoined

               and restrained from:

               a.      using the Viahart Trademarks or any reproductions, counterfeit copies or

                       colorable imitations thereof in any manner in connection with the

                       distribution, marketing, advertising, offering for sale, or sale of any product

                       that is not a genuine product or is not authorized by Plaintiff to be sold in

                       connection with the Viahart Trademarks;




                                                  9
Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 10 of 17 PageID #:10




        b.     passing off, inducing, or enabling others to sell or pass off any product as a

               genuine product or any other product produced by Plaintiff, that is not

               Plaintiff’s or not produced under the authorization, control, or supervision

               of Plaintiff and approved by Plaintiff for sale under the Viahart Trademarks;

        c.     committing any acts calculated to cause consumers to believe that

               Defendants’ Counterfeit and Infringing Products are those sold under the

               authorization, control or supervision of Plaintiff, or are sponsored by,

               approved by, or otherwise connected with Plaintiff;

        d.     further infringing the Viahart Trademarks and damaging Plaintiff’s

               goodwill; and

        e.     manufacturing, shipping, delivering, holding for sale, transferring or

               otherwise moving, storing, distributing, returning, or otherwise disposing

               of, in any manner, products or inventory not manufactured by or for

               Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

               bear any of Plaintiff’ trademarks, including the Viahart Trademarks, or any

               reproductions, counterfeit copies or colorable imitations thereof;

        (2) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants

        and those with notice of the injunction, including, without limitation, any online

        marketplace platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon,

        Wish.com, and Dhgate, sponsored search engine or ad-word providers, credit cards,

        banks, merchant account providers, third party processors and other payment

        processing service providers, and Internet search engines such as Google, Bing and

        Yahoo (collectively, the “Third Party Providers”) shall:



                                         10
    Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 11 of 17 PageID #:11




              a.        disable and cease providing services being used by Defendants, currently or

                        in the future, to engage in the sale of goods using the Viahart Trademarks;

              b.        disable and cease displaying any advertisements used by or associated with

                        Defendants in connection with the sale of counterfeit and infringing goods

                        using the Viahart Trademarks; and

              c.        take all steps necessary to prevent links to the Defendant Internet Stores

                        identified on Schedule “A” from displaying in search results, including, but

                        not limited to, removing links to the Defendant Internet Stores from any

                        search index;

              (3) That Defendants account for and pay to Plaintiff all profits realized by

              Defendants by reason of Defendants’ unlawful acts herein alleged, and that the

              amount of damages for infringement of the Viahart Trademarks be increased by a

              sum not exceeding three times the amount thereof as provided by 15 U.S.C. § 1117;

              (4) In the alternative, that Plaintiff be awarded statutory damages for willful

              trademark counterfeiting pursuant to 15 U.S.C. § 1117(c)(2) of $2,000,000 for each

              and every use of the Viahart Trademarks;

              (5) That Plaintiff be awarded their reasonable attorneys’ fees and costs; and

              (6) That Plaintiff be awarded any and all other relief that this Court deems just and

              proper.

                                    COUNT II
                   FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       30.    Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 29.




                                                 11
     Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 12 of 17 PageID #:12




        31.    The Viahart Trademarks are inherently distinctive or have otherwise acquired

distinctiveness through continuous and substantially exclusive use over the last seven years.

        32.    Defendants’ promotion, marketing, offering for sale, and sale of Infringing

Products using the Viahart Trademarks has created and is creating a likelihood of confusion,

mistake, and deception among the general public as to the affiliation, connection, or association

with Plaintiff or the origin, sponsorship, or approval of Defendants’ Infringing Products by

Plaintiff.

        33.    Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Products to the general public involves the use of counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

        34.    Plaintiff has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to their reputations and the associated goodwill

of the VIAHART® and GOODMINTON ® brands and trade dress.

        WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

               (1) That Defendants, their affiliates, officers, agents, servants, employees,

               attorneys, confederates, and all persons acting for, with, by, through, under or in

               active concert with them be temporarily, preliminarily, and permanently enjoined

               and restrained from:

               a.      using the Viahart Trademarks or any reproductions, counterfeit copies or

                       colorable imitations thereof in any manner in connection with the

                       distribution, marketing, advertising, offering for sale, or sale of any product

                       that is not a genuine product or is not authorized by Plaintiff to be sold in

                       connection with the Viahart Trademarks;



                                                 12
Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 13 of 17 PageID #:13




        b.     passing off, inducing, or enabling others to sell or pass off any product as a

               genuine product or any other product produced by Plaintiff, that is not

               Plaintiff’s or not produced under the authorization, control, or supervision

               of Plaintiff and approved by Plaintiff for sale under the Viahart Trademarks;

        c.     committing any acts calculated to cause consumers to believe that

               Defendants’ Counterfeit and Infringing Products are those sold under the

               authorization, control or supervision of Plaintiff, or are sponsored by,

               approved by, or otherwise connected with Plaintiff;

        d.     further infringing the Viahart Trademarks and damaging Plaintiff’s

               goodwill; and

        e.     manufacturing, shipping, delivering, holding for sale, transferring or

               otherwise moving, storing, distributing, returning, or otherwise disposing

               of, in any manner, products or inventory not manufactured by or for

               Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

               bear any of the Viahart Trademarks, or any reproductions, counterfeit

               copies or colorable imitations thereof;

        (2) That Defendants account for and pay to Plaintiff all profits realized by

        Defendants by reason of Defendants’ unlawful acts herein alleged, and that the

        amount of damages for infringement of the Viahart Trademarks be increased by a

        sum not exceeding the statutory limit;

        (3) Plaintiff’s costs and reasonable attorneys’ fees;

        (4) Both pre-judgment and post-judgment interest; and

        (5) Such other and further relief as this Court finds just and equitable.



                                          13
     Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 14 of 17 PageID #:14




                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

          35.   Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 34.

          36.   Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their Infringing Products as those of Plaintiff, causing a likelihood of confusion and/or

misunderstanding as to the source of their goods, causing a likelihood of confusion and/or

misunderstanding as to an affiliation, connection, or association with genuine GOODMINTON®

gamesets, representing that their products have Plaintiff’s authorization when they do not, and

engaging in other conduct which creates a likelihood of confusion or misunderstanding among the

public.

          37.   The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

          38.   Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to their reputations and associated goodwill. Unless enjoined by the

Court, Plaintiff will suffer future irreparable harm as a direct result of Defendants’ unlawful

activities.

          WHEREFORE, Plaintiff prays that this Honorable Court enter an order and judgment in

    favor of Plaintiff and against Defendant as follows:

                (1) That Defendants, their affiliates, officers, agents, servants, employees,

                attorneys, confederates, and all persons acting for, with, by, through, under or in

                active concert with them be temporarily, preliminarily, and permanently enjoined

                and restrained from:



                                                 14
Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 15 of 17 PageID #:15




        a.      using the Viahart Trademarks or any reproductions, counterfeit copies or

                colorable imitations thereof in any manner in connection with the

                distribution, marketing, advertising, offering for sale, or sale of any product

                that is not a genuine product or is not authorized by Plaintiff be sold in

                connection with the Viahart Trademarks;

        b.      passing off, inducing, or enabling others to sell or pass off any product as a

                genuine product or any other product produced by Plaintiff that is not

                Plaintiff or not produced under the authorization, control, or supervision of

                Plaintiff and approved by Plaintiff for sale under the Viahart Trademarks;

        c.      committing any acts calculated to cause consumers to believe that

                Defendants’ Counterfeit and Infringing Products are those sold under the

                authorization, control or supervision of Plaintiff, or are sponsored by,

                approved by, or otherwise connected with Plaintiff;

        d.      further infringing the Viahart Trademarks and damaging Plaintiff’s

                goodwill; and

        e.      manufacturing, shipping, delivering, holding for sale, transferring or

                otherwise moving, storing, distributing, returning, or otherwise disposing

                of, in any manner, products or inventory not manufactured by or for

                Plaintiff, nor authorized by Plaintiff to be sold or offered for sale, and which

                bear any of the Viahart Trademarks, or any reproductions, counterfeit

                copies or colorable imitations thereof;

     (2) Plaintiff’s costs and reasonable attorneys’ fees pursuant to 815 ILCS § 510/3;

     (3) Such other and further relief as this Court finds just and equitable.



                                           15
    Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 16 of 17 PageID #:16




                                         COUNT IV
                                COPYRIGHT INFRINGEMENT
                                   (17 U.S.C. § 101, et seq.,)

       39.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 38.

       40.     Plaintiff is, and at all relevant times has been, the owner of copyrights, as well as

the registrations VA0002207783, TXu002201289, and TXu002201510, for certain text and

photographs related to its GOODMINTON® gameset. See Exhibit 4.

       41.     Plaintiff has the exclusive rights under 17 U.S.C. § 106 to (1) reproduce, (2) prepare

derivative works based on, (3) distribute copies of, and (4) publicly display the Viahart Material.

       42.     Without Plaintiff’s knowledge, permission, or consent, Defendants reproduced,

publicly displayed, and made derivative works of the Viahart Material. See Exhibit 2.

       43.     Defendant knew they did not have authorization to reproduce, publicly display,

distribute copies of, or create derivative works of the Viahart Material but nonetheless willfully

did so anyway.

       44.     As a direct, actual, and proximate result of Defendants’ willful infringement of the

Viahart Material, Plaintiff suffered damages, including lost licensing fees and the ability to control

the commercialization of the Viahart Material.

       45.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its copyrights.

       WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

       (1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

       confederates, and all persons acting for, with, by, through, under or in active concert with

       them be temporarily, preliminarily, and permanently enjoined and restrained from using or



                                                  16
    Case: 1:20-cv-05651 Document #: 1 Filed: 09/23/20 Page 17 of 17 PageID #:17




       assisting third parties in reproducing, publicly displaying, distributing, or making or using

       derivative works of the Viahart Material or any reproductions or colorable imitations

       thereof pursuant to 17 U.S.C. § 502;

       (2) That Defendant destroy all copies of the Viahart Material made by or under the control

       of Defendant pursuant to 17 U.S.C. § 503;

       (3) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

       reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

       infringement of the Viahart Material be increased by a sum not exceeding three times the

       amount thereof;

       (4) In the alternative, that Plaintiff be awarded statutory damages for willful copyright

       infringement pursuant to 17 U.S.C. § 504(c)(2) of $150,000 per infringed work;

       (5) That Plaintiff be awarded their reasonable attorneys’ fees and costs pursuant to 17

       U.S.C. § 505; and

       (6) That Plaintiff be awarded any and all other relief that this Court deems just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all issues triable as of right to a jury. Fed. R. Civ.

P. 38(b).

Date: September 23, 2020                              Respectfully submitted,

                                                      /S/DALIAH SAPER
                                                      DALIAH SAPER (BAR NO. 6283932)
                                                      BRANDON BEYMER
                                                      SAPER LAW OFFICES, LLC
                                                      505 N. LASALLE, SUITE 350
                                                      CHICAGO, ILLINOIS 60654
                                                      (312) 527-4100
                                                      DS@SAPERLAW.COM




                                                 17
